19-01300-scc         Doc 94       Filed 05/12/20 Entered 05/12/20 23:59:59              Main Document
                                               Pg 1 of 5



MEDINA LAW FIRM LLC
641 Lexington Avenue
Thirteenth Floor
New York, NY 10022
Telephone: (212) 404-1742
Facsimile: (888) 833-9534
Attorneys for Third-Party Defendant Moty Spector
--------------------------------------------------------------------X
In re:
                                                                        Chapter 11
THE D&M CAPITAL GROUP, LLC,
                                                                        Case No. 19-11711(SCC)
                                        Debtor.
--------------------------------------------------------------------X
THE D&M CAPITAL GROUP, LLC,

                                       Plaintiff,
-against-

ESSEX GLOBAL TRADING, LLC, ALEKS PAUL,
and “JOHN DOES,” said names being fictitious and
unknown,
                             Defendants,
-and-
                                                                        Adv. Pro. No. 19-01300 (SCC)
RADWAN DIAMOND & JEWELLERY TRADING,
ULTIMATE DIAMOND CO., S.B. DIAMOND CORP.,
PALAWAN HOLDINGS LIMITED, and
GEMCUT S.A.,
                                        Nominal Defendants.
--------------------------------------------------------------------X
ESSEX GLOBAL TRADING, INC.
                                        Third-Party Plaintiff,
-against-

MOTY SPECTOR,
                                         Third-Party Defendant.
--------------------------------------------------------------------X



      MEMORANDUM OF LAW IN FURTHER SUPPORT OF MOTY SPECTOR’S
            MOTION TO DISMISS DEFENDANT ESSEX GLOBAL
              TRADING, INC.’S THIRD PARTY COMPLAINT




{00081184 }
19-01300-scc        Doc 94      Filed 05/12/20 Entered 05/12/20 23:59:59                   Main Document
                                             Pg 2 of 5




                                            INTRODUCTION

         Third Party Defendant Moty Spector (“Mr. Spector” or “Defendant”) by and through his

undersigned counsel submits his Reply Memorandum in further support of his Motion1 in

response to the objection filed by Essex in opposition to the Motion.

                                   PRELIMINARY STATEMENT

         Essex’s response to the Motion does little more than recount tales of “first loans” and

“second loans” all in an effort to establish a course of dealing with respect to the interpretation of

the Essex Memos, without actually identifying, what if any part of the Essex Memo’s is

ambiguous. Essex’s opposition does not address its failure to overcome the fact that its claims in

the TPC are both duplicative of its contract claims against D&M and that well-settled New York

law bars common law indemnity claims of the likes asserted by Essex, as such those arguments

are not repeated here. For the reasons that follow, the Motion should be granted.

I.       ESSEX CANNOT MAINTAIN CLAIMS AGAINST SPECTOR THAT ARE
         TIME BARRED

         The parties does not dispute that the Essex Memos are the only written documents

concerning the Precious Stones between D&M and Essex.                        Nevertheless, Essex asserts

throughout its opposition to the Motion that “[a]ll of the Collateral memos dating back to 2012

contain fraudulent statements” and “all of the Collateral Memos are relevant to the claims against

Spector, and all are “operative” with respect to the allegations in the TPC, not just the latest

documents involving the six Precious Stones.” See Essex Br. at 18 (emphasis in original).

Essex’s clarification thus makes clear that the claims in the TPC pursue fraud claims against

Spector dating back to the year 2012-these claims are clearly time-barred by the statute of


1
  Capitalized terms not otherwise defined herein have the meanings ascribed in Mr. Spector’s opening Memorandum
in Support of Motion to Dismiss [Doc. No. 73] filed January 11, 2020.

{00081184 }                                           2
19-01300-scc         Doc 94      Filed 05/12/20 Entered 05/12/20 23:59:59                   Main Document
                                              Pg 3 of 5



limitations. See CPLR 213(8) (imposing a six year statute of limitations). These claims must

accordingly fail.

II.      ESSEX’S THEORY OF LIABILITY CONTRADICTS THE PLAIN
         LANGUAGE OF THE INTEGRATED ESSEX MEMOS

         Essex’s fraud theory contradicts the plain language of the Essex Memos pursuant to

which Essex obtained possession of the Precious Stones. Essex does not dispute that it came into

possession of the Precious Stones by way of the Essex Memos. Indeed, Essex does not dispute

that the Essex Memos are the operative and relevant documents necessary for the Court’s

adjudication of the ownership of the Precious Stones. Instead, Essex’s claims in the TPC and

throughout this litigation have attempted to posit that a course of conduct between D&M and

Essex contradict the plain language of the Essex Memos.2 This novel approach however departs

from well-settled law requiring that Essex plead factual allegations that state a “plausible claim

for relief.” Ashcroft v. Iqbal, 556 U.S. 662 (2009.                    Courts do not make plausibility

determinations in a vacuum; it is a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 1950. A claim is plausible when the

factual allegations permit “the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. at 1949. Meeting the plausibility standard requires a complaint

to plead facts that show “more than a sheer possibility that a defendant has acted unlawfully”

here Essex has failed to do so in light of the existence of the plain language of the Essex Memos

Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007)).



2
  The opposition states “Ultimately, consistent with a pattern of conduct long established between Spector and
Mr. Paul (86-101) D&M through Spector, agreed that Essex could take ownership of the Precious Stones, which
happened to be the pieces then being held by Essex as collateral against the Second Loan, and apply them against
D&M’s debt. TPC 102, 107. Acting in good-faith reliance on this agreement, Essex considered the debt satisfied
and stopped pursuing recover [sic] against D&M and assigned the Precious Stones to Essex’s creditors in payment
of Essex’s own debt. TPC 109-110.


{00081184 }                                             3
19-01300-scc      Doc 94     Filed 05/12/20 Entered 05/12/20 23:59:59            Main Document
                                          Pg 4 of 5



         Again, the Essex Memos each provide:

                Receipt of the merchandise constitutes your agreement
                to the foregoing terms which represent the entire
                contract with respect to the merchandise herein
                described and which cannot be varied by oral
                statements, dealings with respect to other merchandise
                or any contrary customs of the trade.

See Essex Memos. Where, the contract contains a specific disclaimer denying reliance on the

very representation that underlies the fraud claim, the plaintiff cannot argue that he relied on the

representation when he signed it.       See Citibank, N.A. v. Plapinger, 485 N.E.2d 974, 976

(N.Y.1985) (upholding “boilerplate” language that imposed a personal guaranty upon signatories

relaying in part on the fact that the parties were business persons in sophisticated transaction)see

also Danann Realty Corp. v. Harris, 157 N.E.2d 597, 599–600 (N.Y.1959); see generally

Contracts § 9–21, at 371. Even in the absence of a specific disclaimer, a fraudulent inducement

claim will still be barred whenever “an express provision in a written contract contradicts the

claimed representations in a meaningful fashion.” See Bango v. Naughton, 584 N.Y.S.2d 942,

944 (N.Y.App.Div.1992 (2d Cir.1993).         Here however, the Essex Memos contain express

language contradicting Essex’s theory of a course of dealing or custom which negate the plain

language of the agreement between sophisticated business persons. Under these circumstances it

is respectfully submitted no reasonable inference can be drawn that Mr. Spector is liable for

fraud.

                                         CONCLUSION

         WHEREFORE, Mr. Spector respectfully requests that this Court grant his Motion in all

respects and grant such other and further relief as this Court deems just and proper.

Dated: New York, New York
       May 12, 2020
                                                     Respectfully submitted,

{00081184 }                                      4
19-01300-scc   Doc 94   Filed 05/12/20 Entered 05/12/20 23:59:59          Main Document
                                     Pg 5 of 5




                                            By: /s/ Eric S. Medina
                                            Eric S. Medina, Esq.
                                            MEDINA LAW FIRM LLC
                                            641 Lexington Avenue
                                            Thirteenth Floor
                                            New York, NY 10022
                                            Tel. (212) 404-1742
                                            Fax (888) 833-9534
                                            Attorneys for Third Party Defendant Moty Spector




{00081184 }                             5
